—In a proceeding pursuant to Mental Hygiene Law article 81 for the appointment of a guardian for Ruby S., the appeal is from so much of an order of the Supreme Court, Queens County (Thomas, J.), dated January 16, 2002, as, after a hearing, invalidated the last will and testament of Ruby S.
Ordered that the appeal is dismissed, with costs to the respondent.
As nominated executrix, the appellant is not aggrieved by the order invalidating the last will and testament of Ruby S., and therefore lacks standing to appeal from it (see Isham v New York Assn. for Improving the Condition of the Poor, 177 NY 218 [1904]; Bryant v Thompson, 128 NY 426, 432-434 [1891]). Ritter, J.P., S. Miller, Goldstein and Schmidt, JJ., concur.